DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2018/034418.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8 and 17-18) in the reply filed on June 15, 2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The following is a quotation of MPEP § 2173.05(a)(I): 
I.   THE MEANING OF EVERY TERM SHOULD BE APPARENT – The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

The disclosure is objected to because of the following informalities: uncommon phrasing.  The Examiner notes that the phrase “extending proud of” (See Applicant’s Specification, filed 10/05/2020: [0037] – [0039]; [0058]) is not commonly used or well-known in the art.  It is unclear whether this is a typographical error or whether Applicant intends to be his/her own lexicographer.  See MPEP § 2173.05(a).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an excess pressure" in line 15.  It is unclear what pressure is required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the fluid pressure" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a shoulder" in line 3.  However, "a shoulder" has already been introduced into Claim 1 in line 7.  It is unclear whether these are the same or distinct shoulders.
Claim 8 recites the limitation "extending proud of" in line 5.  It is unclear what extent of the at least one continuous thread the Applicant intends to encompass by this limitation.
Claim 17 recites the limitation "an excess pressure" in line 14.  It is unclear what pressure is required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 recites the limitation "the fluid pressure" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (WO 2017/030806 A1) in view of Eden et al. (US 2004/0040710).
Claim 1. A method for the rigless plugging of an offshore wellbore having a casing and cement surrounding the casing and traversing a formation, comprising: 
locating an impermeable layer of the formation; 
preparing an interface of said formation and said wellbore in said impermeable layer by using a tool extended by wireline, slickline or coiled tubing into the wellbore to remove the casing and cement along a selected portion of the wellbore along said impermeable layer to form a cavity with a shoulder, and etching at least one continuous groove in the impermeable layer at the interface to generate a pathway for borehole fluid to move upwards and above said prepared interface; 
deploying, using a wellbore bismuth alloy deployment tool, bismuth alloy into the wellbore at said prepared interface and into the casing above said prepared interface; 
causing the deployed bismuth alloy to become liquid; 
permitting said bismuth alloy to solidify in said wellbore and force fluid in the pathway upwards, to form a plug in said wellbore at said prepared interface and into the casing above said prepared interface with an excess pressure of the alloy as it solidifies along a desired seal height distance relative to the fluid pressure in the wellbore below the alloy of the plug.  
Stokes discloses a method for cutting and plugging a well (Abstract), wherein the method comprises running a downhole tool into a wellbore to a section of a subterranean formation (Figs. 1-2), removing a portion of casing at the section of well to be plugged (Fig. 9; p. 9, lines 31-34; p. 10, lines 5-7; p. 10, lines 19-24)1 by using a downhole cutting tool that may be raised and lowered to cut a plurality of segments, such as helical ribbons (p. 4, lines 16-32; p. 7, lines 7-10; p. 10, lines 3-5); deploying a base plug downhole adjacent the helical segments (Fig. 5); pumping plugging materials (e.g. fluids such as cement and epoxy; metals or metal alloys) through the downhole cutting tool (p. 6, lines 20-32; p. 11, lines 23-29), wherein heat may be applied to the materials (e.g., using lasers (116) or other heating materials) to bring the temperature of the materials above their melting temperature to allow the materials to flow into the segments and form a rock-to-rock plug (p. 6, lines 27-32; p. 12, lines 21-24). 
Stokes discloses that multiple plugs may be formed in the wellbore, wherein the plugging material(s) may be any fluid, cement, epoxy (p. 6, lines 20-27; p. 11, lines 23-29) and/or metals, metal alloys, or the like that may be inserted into the wellbore and melted to form a plug (p. 6, lines 27-32; p. 11, lines 29-30), but Stokes does not explicitly disclose deploying, using a wellbore bismuth alloy deployment tool, bismuth alloy into the wellbore at said prepared interface and into the casing above said prepared interface.  
However, Eden teaches a method for plugging / sealing a well to prevent leakage of fluids, such as hydrocarbon fluids, from downhole components (Abstract; [0001]), wherein the method comprises deploying plugging material into a passageway within a section of the well to be plugged and allowing the plugging material to set ([0023]), wherein the plugging material comprises metal alloy, such as a bismuth-containing alloy ([0007]; [0026]) that solidifies then expands to form a plug ([0026]; [0027]).  Eden further teaches wherein the bismuth alloy may be delivered via coiled tubing ([0027]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plug material in Stokes with a low-melting point bismuth-containing alloy in order to form a reliable plug along the entire length that expands as it solidifies ([0026]).
Claim 2. Stokes in view of Eden teach The method of claim 1.  Stokes further discloses wherein said etching at least one continuous groove comprises etching at least one helical groove (Figs. 2-6; p. 4, lines 16-32; p. 6, lines 20-32; p. 7, lines 7-10; p. 10, lines 3-5).  
Claim 3. Stokes in view of Eden teach The method of claim 1.  Stokes further discloses wherein said etching at least one continuous groove comprises etching a plurality of vertical grooves and a plurality of grooves having a horizontal component connecting said vertical grooves (Figs. 2-6; p. 4, lines 16-32; p. 6, lines 20-32; p. 7, lines 7-10; p. 10, lines 3-5).  
Claim 4. Stokes in view of Eden teach The method of claim 1.  Stokes further discloses wherein said preparing an interface comprises etching at least one second groove in fluid communication with said at least one continuous groove at the shoulder between the cement and casing and rock of the impermeable layer (Figs. 2-6; p. 4, lines 16-32; p. 6, lines 20-32; p. 7, lines 7-10; p. 10, lines 3-5).
Claim 5. Stokes in view of Eden teach The method of claim 1.  Stokes further discloses further comprising, prior to deploying said bismuth alloy into the wellbore, deploying a barrier in the wellbore just at or below the groove in the formation (Fig. 5).  
Claim 6. Stokes in view of Eden teach The method of claim 5.  Stokes does not disclose further comprising, determining an amount of bismuth alloy to deploy, wherein said determining an amount of bismuth alloy comprises determining a volume of bismuth alloy V substantially according to V= πrc 2H + π(rb 2-rc 2)Hc+Vu, where rb is the radius of the cavity, rc is the radius of the casing, Vu is the volume in the barrier below the cavity, Hc is the height of the cavity where the casing is removed, and a H is a melted alloy height required to obtain said excess pressure of the plug.  However, Stokes does disclose pumping plugging materials, such as metal alloys, through the downhole cutting tool (p. 6, lines 20-32; p. 11, lines 23-29), wherein heat may be applied to the materials (e.g., using lasers (116) or other heating materials) to bring the temperature of the materials above their melting temperature to allow the materials to flow into the segments and form a rock-to-rock plug (p. 6, lines 27-32; p. 12, lines 21-24).  It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to optimize the amount / concentration of metal alloy in Stokes via mathematical formula, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7. Stokes in view of Eden teach The method of claim 1.  Regarding the limitation: wherein said preparing an interface of said formation and said wellbore further comprises preparing said interface by angling said shoulder to cause the cavity to taper, it would have been obvious to one of ordinary skill in the art, before the effective filing date, Stokes discloses that the laser of the cutting tool may be oriented slightly upward or downward to cut at a desired angle (Fig. 6; p. 7, lines 7-28).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shape of the opening in Stokes, because a modification such as a mere change in shape is an obvious design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 8. Stokes in view of Eden teach The method of claim 1.  Regarding the limitation: wherein said plug comprises a solid bismuth alloy material having a solid first cylindrical body portion, a solid second cylindrical body portion of smaller diameter than the first cylindrical body portion, a shoulder being defined at a transition from said first cylindrical body portion to said second cylindrical body portion, and at least one continuous thread extending proud of and running along the first cylindrical body portion to the top of the cylindrical first body portion, Stokes discloses that the downhole cutting tool that may be raised and lowered to cut a plurality of segments, such as helical ribbons (p. 4, lines 16-32; p. 7, lines 7-10; p. 10, lines 3-5).  It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to optimize the shape of the plug in Stokes, because a modification such as a mere change in shape is an obvious design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 17-18. These claims are substantively similar to Claims 1-8.  Therefore, the Examiner applies the rejection(s) and rationale(s), above, to Claims 17-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carragher (US 2016/0145962).
Carragher teaches a method and apparatus for plugging oil and gas wells (Abstract), wherein a heater and bismuth-containing alloy may be deployed downhole, and the heater is actuated to melt the bismuth-containing alloy to form a molten alloy, which is then allowed to cool at a targeted location to form a plug / seal within the well ([0025]; [0059]; [0063] – [0064]).  Carragher further teaches that bismuth-containing alloy is preferable, because it contracts upon melting and expands again when re-solidified such that the alloy may be deployed to a targeted location of a well, heated, and allowed to cool whereby the alloy expands to form a tight seal with the walls of the well ([0063]; [0064]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: a rigless well-intervention operation may be conducted with equipment and support facilities (e.g. coiled tubing, slickline) that precludes the requirement for a rig over the wellbore.  While Stokes does disclose an embodiment wherein the downhole component may be removed / raised to the surface via rig prior to the running of the downhole cutting tool, Stokes also discloses embodiments wherein the downhole tool may include casing and cutting tool(s) required to remove portions of casing without the necessity of a rig.